Title: From George Washington to Guy Carleton, 22 June 1782
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters June 22.
                     1782
                  
                  Your favor of the 20th Instant I have had the honor to receive.
                  Could I view your Excellencys proposal for a meeting, as intended
                     to involve objects of a Military Nature, I should have no objection to
                     complying with your request, but if its purpose embraces only points of civil
                     discussion (as would seem from your Letter) I conceive it wholly unnecessary
                     for me to make a Compliance.
                  As I had the honor, in my last, of transmitting the circumstances
                     relating to Hetfield and Badgely, to inform you, that finding them intirely in
                     the hands of the civil Power, it was not within my Line to say any further on
                     the subject—so from your Letter, it becomes necessary for me now, to be very
                     explicit in mentioning to your Excellency, that in matters of civil resort I am
                     not authorized in any case to make the least interference—The civil Laws
                     within the several States, having been passed without any Agency of mine, I am
                     equally excluded from any part in their Execution; neither is it to be supposed
                     that they are under any controul or influcence from me. The Civil Power
                     therefore of the States only being competent to the discussion of civil points
                     I shall leave them solely to their consideration, being determined to confine
                     my self to the proper line of my duty which is purely Military.
                  Previous therefore to a closure with your proposal, I have to
                     request, that your Excellency will be pleased to declare, whether it was your
                     intention that the Gentlemen whom you wished to meet together should be
                     convened in a Military capacity only, and be confined solely to the discussion
                     of Military points—If so, I shall immediately on receipt of your Answer
                     nominate one or more Gentlemen, who shall be authorized to attend such persons
                     as may be appointed on your part, at Dobbs Ferry, the most convenient
                     intermediate post for both parties, and shall feel my self very happy, if by a
                     discussion of any Military points which may then be proposed, any measures can
                     be adopted for humanizing as much as possible the Calamities attendant on a
                     State of War. I have the honor to be Sir Your Excellency’s Most Obedient servt
                  
                     Go: Washington
                     
                  
               